Exhibit 10.1

 

EXECUTION VERSION

 

February 8, 2011

 

Christopher A. White
BY HAND

 

Dear Chris:

 

This Separation and Release Agreement (this “Agreement”) confirms the following
understandings and agreements between Cowen Group, Inc. (the “Company”) and
Christopher A. White (hereinafter referred to as “you” or “your”).  Reference is
made to that certain Employment Agreement by and between you and LexingtonPark
Parent Corp. (n/k/a Cowen Group, Inc.) dated as of July 10, 2009, as amended on
December 8, 2009 and July 19, 2010 (the “Employment Agreement”).  Capitalized
terms not otherwise defined herein shall have the meaning ascribed to such term
in the Employment Agreement.

 

In consideration of the promises set forth herein, you and the Company agree as
follows:

 

1.             Opportunity for Review; Acceptance.  You have until March 1,
2011  (the “Review Period”) to review and consider this Agreement.  To accept
this Agreement, and the terms and conditions contained herein, prior to the
expiration of the Review Period, you must execute and date this Agreement where
indicated below and return the executed copy of the Agreement to the Company, to
the attention of Owen Littman.  Notwithstanding anything contained herein to the
contrary, this Agreement will not become effective or enforceable for a period
of seven (7) calendar days following the date of its execution (the “Revocation
Period”), during which time you may revoke your acceptance of this Agreement by
notifying Owen Littman, in writing.  To be effective, such revocation must be
received by the Company no later than 5:00 p.m. on the seventh (7th) calendar
day following its execution.  Provided that the Agreement is executed and you do
not revoke it, the eighth (8th) day following the date on which this Agreement
is executed shall be its effective date (the “Effective Date”).  In the event of
your failure to execute and deliver this Agreement prior to the expiration of
the Review Period, or otherwise revoke this Agreement during the Revocation
Period, this Agreement will be null and void and of no effect, and the Company
will have no obligations hereunder.

 

2.             Employment Status and Separation Payments.

 

(a)           Employment Status. You acknowledge your separation from employment
with the Company and its direct and indirect parent(s), subsidiaries, and
affiliates (collectively, with the Company, the “Company Group”) effective as of
February 18, 2011 (the “Termination Date”), and after the Termination Date you
will not

 

--------------------------------------------------------------------------------


 

represent yourself as being an employee, officer, agent or representative of the
Company or any other member of the Company Group.  The parties hereto
acknowledge and agree that your termination of employment will be deemed a
termination by you upon resignation for Good Reason pursuant to Section 5(a) of
the Employment Agreement.

 

(b)           Severance Payments.  The parties hereto acknowledge and agree
that, following the Termination Date, you shall be entitled to the payments and
benefits set forth in Section 5(a) of the Employment Agreement, subject to the
terms and conditions set forth therein, including the following: (i) the vesting
of the 8,140 unvested shares of restricted common stock granted to you on
February 2, 2009, (ii) the vesting of the 6,175 unvested shares of restricted
common stock granted to you on January 25, 2008, (iii) the vesting of the 9,609
unvested shares of restricted common stock granted to you on July 12, 2006,
(iv) the vesting of the 68,682 unvested RSUs granted to you on December 2, 2009,
(v) the vesting of the 115,533 unvested RSUs granted to you on November 2, 2009,
(vi) the vesting of the 24,169 unvested RSUs granted to you on February 9, 2010,
(vii) the continued opportunity to exercise the 19,276 vested options granted to
you on July 12, 2006 until the original expiration date, and (viii) the right to
receive the remaining cash payments under the deferred cash award granted to you
on February 2, 2009.

 

(c)           2010 Annual Bonus.  You shall also be entitled to receive your
annual bonus for the calendar year ending December 31, 2010 as determined by the
Company (“2010 Annual Bonus”), payable in accordance with the prevailing Company
bonus policies and the deferred compensation grid.  The cash portion of the 2010
Annual Bonus is subject to applicable tax and payroll deductions, and shall be
payable at the same time all other Company bonuses are paid, but no later than
March 15, 2011.  The equity portion of the 2010 Annual Bonus shall vest
immediately upon the grant date, but shall settle in accordance with the
schedule set forth therein, which shall be consistent with the vesting dates for
the equity awards being paid to the Company’s other employees in connection with
2010 compensation.

 

(d)           Benefits.  All of your benefits, except your disability insurance,
shall cease on February 28, 2011.  Your disability insurance ends on your last
day of active service.  Early in the month following your effective date of
termination, you shall receive a package from our third-party healthcare vendor,
which contains important benefits information, including your right to elect
COBRA continuation (health) coverage.  In addition to the foregoing, and in
exchange for execution of this Agreement, provided you timely elect continuation
coverage of your health insurance under COBRA, the Company will pay the full
cost of the premiums for such continuation of coverage through May 31, 2011, or
until you are eligible to be covered under another group health insurance plan,
whichever occurs earlier.  You will need to submit the paperwork you will
receive under separate cover from our third party healthcare vendor, or register
online, to participate in this coverage.  Our third party healthcare vendor will
also provide you with information regarding the

 

2

--------------------------------------------------------------------------------


 

premium that will be charged to you for COBRA continuation coverage, including
any changes to the premium during your period of continuation coverage.  Your
contributions to, and participation in, the Company’s 401(k) Plan will cease as
of your effective date of termination.  If you have any questions you should
contact Kim Andolina at (646) 562-1705.

 

(e)           Separation Payments.  On the first regular payroll date following
the Effective Date, in consideration of your release and waiver of claims set
forth in paragraph 3 below, and subject to your execution and non-revocation of
this Agreement, you shall be entitled to receive a lump sum cash payment in an
amount equal to $100,000 (less any applicable withholding) (the “Cash
Consideration”). In addition, fifty percent (50%) of your Carried Interest in
the CHRP Fund awarded to you pursuant to the 2009 Carried Interest Equivalent
Award Agreement (the “Carried Interest Equivalent Award Agreement”) dated as of
August 7, 2009 shall continue to vest in accordance with the terms of the
Carried Interest Equivalent Award Agreement (the “Carry Consideration” and
together with the Cash Consideration, the “Consideration”). The remaining fifty
percent (50%) of your unvested Carried Interest pursuant to the Carried Interest
Equivalent Award Agreement shall be forfeited and neither you nor any of your
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such unvested Carried Interest.

 

(f)            You acknowledge and agree that the payment(s) and other benefits
provided pursuant to this paragraph 2 are in full discharge of any and all
liabilities and obligations of the Company or any other member of the Company
Group to you, monetarily or with respect to employee benefits or otherwise,
including but not limited to any and all obligations arising under any alleged
written or oral employment agreement, policy, plan or procedure of the Company
or any other member of the Company Group and/or any alleged understanding or
arrangement between you and the Company or any other member of the Company Group
(other than claims for accrued and vested benefits under an employee benefit,
insurance, or pension plan of the Company or any other member of the Company
Group (excluding any employee benefit plan providing severance or similar
benefits), subject to the terms and conditions of such plan(s)).

 

3.             Release and Waiver of Claims.

 

(a)           As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

 

(b)           For and in consideration of the payments and benefits described in
paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns,
effective the date hereof, do fully and forever release, remise and discharge
each member of

 

3

--------------------------------------------------------------------------------


 

the Company Group and their successors and assigns, together with their
respective officers, directors, partners, shareholders, employees and agents
(collectively, and with the Company, the “Company Parties”) from any and all
claims whatsoever up to the date hereof which you had, may have had, or now have
against the Company Parties, whether known or unknown, for or by reason of any
matter, cause or thing whatsoever, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel or slander, or under any federal, state or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual orientation.  This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, and the Equal Pay Act, each as may be amended from time to time, and all
other federal, state and local laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees. 
The parties intend the release contained herein to be a general release of any
and all claims to the fullest extent permissible by law.

 

(c)           You acknowledge and agree that as of the date you execute this
Agreement, you have no knowledge of any facts or circumstances that give rise or
could give rise to any claims under any of the laws listed in the preceding
paragraph.

 

(d)           By executing this Agreement, you specifically release all claims
relating to your employment and its termination under ADEA, a United States
federal statute that, among other things, prohibits discrimination on the basis
of age in employment and employee benefit plans.

 

(e)           Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of: (i) your rights with respect to payment of amounts under this
Agreement (including, the payments and benefits set forth in paragraph 2
herein), (ii) your right to benefits due to terminated employees under any
employee benefit plan of the Company or any other member of the Company Group in
which you participated (excluding any severance or similar plan or policy), in
accordance with the terms thereof (including you rights to elect COBRA
coverage), (iii) any claims that cannot be waived by law including, without
limitation any claims filed with the Equal Employment Opportunity Commission,
the U.S. Department of Labor, or claims under the ADEA that arise after the date
of this Agreement; or (iv) your right of indemnification as provided by, and in
accordance with the terms of, the Company’s by-laws or a Company insurance
policy providing such coverage, as any of such may be amended from time to time.

 

4

--------------------------------------------------------------------------------


 

(f)            You acknowledge and agree that by virtue of the foregoing, you
have waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this paragraph 2.  Therefore you agree that you will
not accept any award or settlement from any source or proceeding (including but
not limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.

 

4.             Knowing and Voluntary Waiver.  You expressly acknowledge and
agree that you:

 

(a)           Are able to read the language, and understand the meaning and
effect, of this Agreement;

 

(b)           Have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication, drug or chemical of any type in entering into this Agreement;

 

(c)           Are specifically agreeing to the terms of the release contained in
this Agreement because the Company has agreed to pay you the Consideration,
which the Company has agreed to provide because of your agreement to accept it
in full settlement of all possible claims you might have or ever had, and
because of your execution of this Agreement;

 

(d)           Acknowledge that but for your execution of this Agreement, you
would not be entitled to the Consideration;

 

(e)           Understand that, by entering into this Agreement, you do not waive
rights or claims under ADEA that may arise after the date you execute this
Agreement;

 

(f)            Had or could have the entire Review Period in which to review and
consider this Agreement, and that if you execute this Agreement prior to the
expiration of the Review Period, you have voluntarily and knowingly waived the
remainder of the Review Period;

 

(g)           Were advised to consult with your attorney regarding the terms and
effect of this Agreement; and

 

(h)           Have signed this Agreement knowingly and voluntarily.

 

5.             No Suit.  You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge or lawsuit against any of the Company Parties regarding any
of the claims released herein.  If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall

 

5

--------------------------------------------------------------------------------


 

pay any and all costs required in obtaining dismissal of such complaint, charge
or lawsuit, including without limitation the attorneys’ fees of any of the
Company Parties against whom you have filed such a complaint, charge, or
lawsuit.

 

6.             No Re-Employment.  You hereby agree to waive any and all claims
to re-employment with the Company or any other member of the Company Group.  You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group.

 

7.             Successors and Assigns.  The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns and the Company’s successors and
assigns.

 

8.             Severability.  If any provision of this Agreement shall be held
by any court of competent jurisdiction to be illegal, void or unenforceable,
such provision shall be of no force and effect.  The illegality or
unenforceability of such provision, however, shall have no effect upon and shall
not impair the enforceability of any other provision of this Agreement.

 

9.             Non-Disparagement.  You agree that you will make no disparaging
or defamatory comments regarding any member of the Company Group or their
respective current or former directors or officers in any respect or make any
comments concerning any aspect of your relationship with any member of the
Company Group or the conduct or events which precipitated your resignation of
employment from any member of the Company Group.  Your obligations under this
paragraph 9 shall not apply to disclosures required by applicable law,
regulation or order of a court or governmental agency. The Company agrees to
instruct its directors, officers, and key employees not to make any disparaging
or defamatory remarks against you regarding any aspect of your relationship with
any member of the Company Group or any conduct or events which precipitated your
resignation of employment from any member of the Company Group.

 

10.           References.  In accordance with its policy on employment
references, Cowen will provide prospective employers with its standard
verification of employment data.  Specifically, Cowen shall confirm your dates
of employment and the position held at the time of separation.  All requests
must be in writing and addressed to Cowen’s Human Resources Department located
in New York City.

 

11.           Cooperation.

 

(a)           You agree that you will provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge.  The Company agrees to

 

6

--------------------------------------------------------------------------------


 

reimburse you for reasonable out-of-pocket expenses incurred at the request of
the Company with respect to your compliance with this paragraph.

 

(b)           You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding or otherwise) which in
any way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt notice of such request to Owen Littman (or
his/her successor or designee) and will make no disclosure until the Company
and/or the other member of the Company Group have had a reasonable opportunity
to contest the right of the requesting person or entity to such disclosure.

 

12.           Confidential Information and Non-Solicitation.  You acknowledge
and agree that you shall continue to be subject to the restrictive covenants
contained in Sections 7 and 9 of the Employment Agreements following the
Termination Date in accordance with their terms.

 

13.           Return of Property.  You agree that you will promptly return to
the Company all property belonging to the Company and/or any other member of the
Company Group, including but not limited to all proprietary and/or confidential
information and documents (including any copies thereof) in any form belonging
to the Company, cell phone, Blackberry, beeper, keys, card access to the
building and office floors, Employee Handbook, phone card, computer user name
and password, disks and/or voicemail code.  You further acknowledge and agree
that the Company shall have no obligation to provide the Consideration referred
to in paragraph 2 above unless and until you have satisfied all your obligations
pursuant to this paragraph.

 

14.           Non-Admission.  Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of you or
any member of the Company Group.

 

15.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the termination of
your employment.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.

 

16.           Governing Law; Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
FEDERAL LAW AND THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN

 

7

--------------------------------------------------------------------------------


 

CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

**           *

 

We wish you well in your future endeavors.

 

 

Yours very truly,

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

By:

/s/ Jeffrey M. Solomon

 

Accepted and Agreed to as of this 8th day of February, 2011:

 

/s/ Christopher A. White

 

Christopher A. White

 

 

8

--------------------------------------------------------------------------------